Case 4:18-cv-00690-ALM-KPJ Document 72 Filed 09/24/20 Page 1 of 2 PageID #: 684




                           United States District Court
                                   EASTERN DISTRICT OF TEXAS
                                       SHERMAN DIVISION

  CHRISTOPHER MCPHAUL,                             §
                                                   §
         Plaintiff,                                §
                                                   §
  v.                                               §     CIVIL ACTION NO. 4:18-CV-690-ALM-KPJ
                                                   §
  JASON KIMBROUGH, LAUREN                          §
  SRALLA, JORGE OCASIO, MIKE                       §
  CRAWFORD, HEATH MITCHELL,                        §
  and CITY OF FRISCO,                              §
                                                   §
         Defendants.                               §

                  MEMORANDUM ADOPTING REPORT AND
           RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

        Came on for consideration the report of the United States Magistrate Judge in this action,

 this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

 On September 4, 2020, the Magistrate Judge entered proposed findings of fact and

 recommendations (Dkt. #71) that Defendant City of Frisco’s Motion for Summary Judgment (the

 “City’s Motion”) (Dkt. #63) and Defendants Jason Kimbrough, Lauren Sralla, Jorge Ocasio, Mike

 Crawford, and Heath Mitchell’s Motion for Summary Judgment (the “Individual Officers’

 Motion”) (Dkt. #64) be granted.

        Having received the Report of the United States Magistrate Judge, and no timely objections

 being filed, the Court is of the opinion that the findings and conclusions of the Magistrate Judge

 are correct and adopts the Magistrate Judge’s report as the findings and conclusions of the Court.

        Accordingly, the City’s Motion (Dkt. #63) is hereby GRANTED.

        Further, the Individual Officers’ Motion (Dkt. #64) is hereby GRANTED.
    Case 4:18-cv-00690-ALM-KPJ Document 72 Filed 09/24/20 Page 2 of 2 PageID #: 685




.           Accordingly, it is hereby ORDERED, ADJUDGED, AND DECREED that this entire

     action, and all of the claims asserted therein, be DISMISSED WITH PREJUDICE. Each party

     shall bear its own costs.

             IT IS SO ORDERED.
              SIGNED this 24th day of September, 2020.




                                        ___________________________________
                                        AMOS L. MAZZANT
                                        UNITED STATES DISTRICT JUDGE




                                                2
